Matter of Amari S.G.E. (Kiona E.) (2015 NY Slip Op 07839)





Matter of Amari S.G.E. (Kiona E.)


2015 NY Slip Op 07839


Decided on October 28, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 28, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
L. PRISCILLA HALL
COLLEEN D. DUFFY
BETSY BARROS, JJ.


2014-08721
 (Docket Nos. B-14079-09, B-14080-09, B-14090-09, B-14091-09, V-5563-10, V-5564-10, V-5565-10, V-5566-10, V-5572-10, V-5573-10, V-9918-11, V-9919-11, V-9920-11, V-9921-11, V-9923-11, V-9924-11, V-15832-11, V-15833-11, V-15838-11, V-15839-11, V-15842-11, V-15843-11)

[*1]In the Matter of Amari S.G. E. (Anonymous). Westchester County Department of Social Services, petitioner-respondent; 
andKiona E. (Anonymous), respondent; Leval B. (Anonymous), et al., nonparty- appellants. (Proceeding No. 1)
In the Matter of Amarianna M.S. E. (Anonymous). Westchester County Department of Social Services, petitioner-respondent; 
andKiona E. (Anonymous), respondent; Leval B. (Anonymous), et al., nonparty- appellants. (Proceeding No. 2) (and other titles)


Marc A. Greenberg, Elmsford, N.Y., for nonparty-appellant Leval B.
Stephen Kolnik, Yonkers, N.Y.. for nonparty-appellant Tyeisha H.
Robert F. Meehan, County Attorney, White Plains, N.Y. (James Castro-Blanco and Thomas G. Gardiner of counsel), for petitioner-respondent.
Karen M. Jansen, White Plains, N.Y., attorney for the children.

DECISION & ORDER
Appeals from an order of the Family Court, Westchester County (Michelle I. Schauer, J.), entered September 3, 2014. The order, insofar as appealed from, after a hearing upon remittal from this Court (see Matter of Amari S.G.E. [Kiona E.], 115 AD3d 667), denied the respective petitions of the cousin and maternal great aunt of the subject children for custody of the subject children, and freed the subject children for adoption.
ORDERED that the order is affirmed insofar as appealed from, without costs or disbursements.
The standard to be applied in a change of custody determination is the best interests of the child (see Matter of Chastity Imani Mc., 66 AD3d 782, 783; Matter of Pryor v Lindsay, 60 AD3d 859; Matter of Destiny O., 44 AD3d 951, 952). "Social Services Law § 383(3) gives preference for adoption to a foster parent who has cared for a child continuously for a period of 12 months or more, while members of the child's extended biological family are given no special preference with regard to custody" (Matter of Chastity Imani Mc., 66 AD3d at 783, quoting Matter of Pryor v Lindsey, 60 AD3d 859 [internal quotation marks omitted]; see Matter of Peter L., 59 NY2d 513; Matter of Takylia B., 24 AD3d 759). Thus, a nonparent relative takes no precedence for custody over the proposed adoptive parents selected by an authorized agency (see Matter of Peter L., 59 NY2d at 520; Matter of Chastity Imani Mc., 66 AD3d at 783; Matter of Pryor v Lindsey, 60 AD3d 859).
Here, the Family Court, in a well-reasoned decision, considered the totality of the circumstances, and properly determined that the subject children's best interests required continuing custody with the Westchester County Department of Social Services so that the children could be available for adoption by the foster parents, with whom the children had resided since April 2013. The children have bonded with the foster parents, and were healthy, happy, and financially well-provided for (see Matter of Chastity Imani Mc., 66 AD3d at 783; Matter of Pryor v Lindsey, 60 AD3d at 859-860; see also Matter of Ender M. Z.-P. [Olga Z.], 109 AD3d 834). Accordingly, the Family Court properly denied the respective custody petitions of the cousin and maternal great aunt of the subject children.
The cousin's remaining contention is without merit.
CHAMBERS, J.P., HALL, DUFFY and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court